Citation Nr: 0517234	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 2002, 
for a grant of service connection for bilateral hearing loss 
disability.

2.  Entitlement to an effective date prior to July 15, 2002, 
for a grant of service connection for tinnitus disability.

3.  Entitlement to an increased rating for tinnitus 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  As to the issues 
of entitlement to earlier effective dates, a notice of 
disagreement was filed in December 2002, a statement of the 
case was issued in May 2003, and a substantive appeal was 
received in June 2003.

In June 2003, the veteran requested a videoconference 
hearing, and subsequently withdrew his request in February 
2005.

The issue of entitlement to an increased evaluation for 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In October 1996, the veteran claimed entitlement to 
service connection for tinnitus disability, but no VA action 
was taken in response to this claim.  

2.  In a December 1996 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
disability; the veteran filed a notice of disagreement, but 
he did not file a substantive appeal in response to a 
statement of the case.

3.  In a written communication received on July 15, 2002, the 
veteran again requested service connection for bilateral 
hearing loss and for tinnitus.

4.  A December 2002 rating decision granted service 
connection for bilateral hearing loss and for tinnitus, 
assigning an effective date of July 15, 2002, for each.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002). 

2.  The criteria for an effective date prior to July 15, 
2002, for the award of service connection for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2004).

3.  An effective date of October 23, 1996 (but no earlier) is 
warranted for the grant of service connection for tinnitus 
disability.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran on the underlying issue 
of entitlement to service connection for bilateral hearing 
loss disability and tinnitus disability, in a letter dated in 
September 2002.  A November 2002 rating decision granted 
service connection for both bilateral hearing loss and 
tinnitus, and the veteran perfected an appeal as to the 
effective dates assigned. Since the issues in this case 
(entitlement to earlier effective dates) is a downstream 
issue from that of service connection (for which a VCAA 
letter was duly sent in September 2002), another VCAA notice 
was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  At any 
rate, in February 2004, the RO issued a VCAA letter 
specifically pertaining to the claims for earlier effective 
dates.  There was therefore no prejudice to the veteran. 

VA has fulfilled its duty to notify the veteran in this case.  
In the February 2004 letter, the RO informed the veteran of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claims for earlier effective dates, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claims which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Criteria & Analysis

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

On March 14, 1978, the veteran submitted an application for 
compensation for a "ruptured eardrum left ear with loss of 
hearing due to rocket exploding" and shrapnel wounds and 
burns to his left arm and leg.  In March 1978, the RO issued 
correspondence to the veteran requesting medical or lay 
evidence to support his claims.  In April 1978, the veteran 
submitted a VA Form 21-4138 indicating that he had not 
received post-service medical treatment for his claimed 
disorders.  The veteran listed a different address than the 
one that had been included on his March 1978 application.  In 
April 1978, the RO issued correspondence to the veteran at 
the address provided in the April 1978 VA Form 21-4138.  In 
the correspondence, the RO informed the veteran that in order 
to determine his eligibility for VA benefits, additional 
information was needed, to include service medical records.  
The letter was returned to VA noting "addressee unknown."  
In a May 1978 deferred or confirmed rating decision, the RO 
noted that the veteran's claim was disallowed and that his 
whereabouts were unknown.  Subsequently, the evidence of 
record does not contain any further communication from the 
veteran until 1996.

On October 23, 1996, the veteran submitted an informal claim 
for compensation contending an injury with a rocket in which 
he damaged his hearing in both ears.  He also made reference 
to "ringing of the ears."  With his informal claim, the 
veteran submitted a copy of a VA Form 21-4138 purportedly 
signed by him in July 1978.  This document claimed treatment 
in service.  

In December 1996, the RO denied entitlement to service 
connection for hearing loss.  The RO did not address the 
veteran's claim for "ringing of the ears."  In January 
1997, the veteran filed a notice of disagreement with the 
RO's December 1996 decision, and the RO issued a statement of 
the case in February 1997.  The veteran did not submit a VA 
Form 9 (substantive appeal).

In July 2002, the veteran submitted an informal claim of 
service connection for hearing loss and tinnitus.  In a 
November 2002 rating decision, the RO granted entitlement to 
bilateral hearing loss assigning a 20 percent disability 
evaluation effective July 15, 2002, and entitlement to 
tinnitus assigning a 10 percent evaluation effective July 15, 
2002.

Hearing loss

As set forth above, the RO has assigned an effective date of 
July 15, 2002, for the award of service connection for 
bilateral hearing loss.  The effective date assigned 
corresponds to the actual date of receipt by the RO of the 
veteran's informal application to reopen his claim of service 
connection for bilateral hearing loss.  The veteran asserts, 
however, that he is entitled to an earlier effective date.

The Board acknowledges that the veteran submitted a claim for 
compensation for a ruptured eardrum with left ear hearing 
loss in March 1978.  The RO requested additional information 
from the veteran to support his claims, in correspondence 
issued to the veteran in April 1978 to the new address 
provided by the veteran in an April 1978 VA Form 21-4138.  
The RO's correspondence was returned as undeliverable and 
"addressee unknown."  The evidence of record does not 
contain any additional correspondence or evidence submitted 
by the veteran subsequent to return of this undeliverable 
correspondence until the filing of an informal claim in 
October 1996.  With his October 1996 informal claim, the 
veteran submitted a copy of a VA Form 21-4138 signed and 
dated by the veteran in July 1978, however, this evidence was 
not of record prior to October 1996 and may not be considered 
as evidence to support the continuance of his claim in 1978.  
As the veteran did not provide a deliverable address and did 
not communicate again with the RO until over 18 years later, 
the veteran's March 1978 claim is deemed abandoned.  38 
C.F.R. § 3.158.

When the veteran filed his claim of service connection for 
hearing loss disability in July 2002, it was a claim to 
reopen since there was a prior final disallowance of this 
claim in December 1996.  Although the veteran filed a notice 
of disagreement in January 1997 as to the denial of this 
claim, upon issuance of a statement of the case in February 
1997, the veteran failed to submit a substantive appeal.  
Consequently, the veteran did not perfect an appeal of the 
denial, and the December 2002 rating decision became final.  
38 U.S.C.A. § 7105(c).

The assigned effective date of July 15, 2002, is the date of 
receipt of the veteran's claim to reopen.  There is no 
indication in the file, or any allegation from the veteran, 
that any claim was filed between the denial in December 1996 
and the reopened claim on July 15, 2002.

Because the December 1996 RO denial is a final decision, the 
claim upon which that decision was based cannot serve as the 
basis for assignment of an effective date for a subsequent 
award of service connection.  The veteran's claim to reopen 
was date-stamped as received by VA on July 15, 2002.  This is 
the date that was assigned by the RO as the effective date 
for the grant of service connection for bilateral hearing 
loss.  Absent an allegation and finding of clear and 
unmistakable error in the December 1996 RO determination (the 
presence of which has not been alleged) the desired earlier 
effective cannot be assigned.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for bilateral hearing 
loss is July 15, 2002, the date the RO received the veteran's 
claim to reopen his bilateral hearing loss disability claim.  
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not for 
application in this case because the preponderance of the 
evidence is against the assignment of an earlier effective 
date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);  
38 U.S.C.A. § 5107(b).

Tinnitus

Initially, the Board notes that the RO granted service 
connection for tinnitus upon the veteran's filing of a July 
2002 claim for tinnitus.  

The evidence of record, however, contains an earlier 
communication from the veteran received on October 23, 1996, 
in which the veteran referred to "ringing of the ears" in 
the context of a claim of service connection.  The veteran 
also referred to hearing loss.  The Board finds that this 
communication effectively constituted an informal claim of 
service connection for tinnitus.  Although the RO addressed, 
and subsequently denied, the veteran's claimed hearing loss, 
the RO did not address the veteran's claim of service 
connection for "ringing of the ears."  The Board has 
determined that this informal claim constituted the veteran's 
original claim for compensation.  38 C.F.R. § 3.155.  As 
such, an effective date of October 23, 1996, is warranted for 
the grant of service connection for tinnitus.

The Board finds, however, that the veteran is not entitled to 
an effective date earlier than October 23, 1996.  The veteran 
has argued that the effective date assigned to the grant of 
service connection for tinnitus should be March 14, 1978, the 
date of his original claim for compensation.  There is no 
evidence, however, that the veteran claimed entitlement to 
service connection for tinnitus in March 1978.  Upon review 
of the March 1978 application for benefits, in describing the 
claimed nature and history of disability, the veteran claimed 
a ruptured eardrum left ear with loss of hearing due to 
rocket exploding.  The veteran did not claim service 
connection for tinnitus, and did not complain of ringing of 
the ears.  Moreover, as previously discussed, the Board has 
already made a determination that this claim was abandoned by 
the veteran.  As such, an effective date of March 14, 1978, 
and an effective date prior to October 23, 1996, is not 
warranted.

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the evidence of record supports a 
finding that the veteran submitted an informal application 
for compensation for tinnitus on October 23, 1996.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400.  Accordingly, the 
Board finds that the record establishes that the effective 
date for entitlement to service connection for tinnitus is 
October 23, 1996.


ORDER

Entitlement to an effective date prior to July 15, 2002, for 
the grant of service connection for bilateral hearing loss is 
not warranted.  To this extent, the appeal is denied. 

Entitlement to an effective date of October 23, 1996, for the 
grant of service connection for tinnitus is warranted.  To 
this extent, the appeal is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

In the November 2002 rating decision, service connection for 
tinnitus disability was granted and a 10 percent disabling 
rating was assigned.  In November 2002, the veteran's 
representative submitted a communication specifically arguing 
that separate evaluations of 10 percent for each ear were 
warranted.  The Board views the November 2002 communication 
as a timely notice of disagreement as to the rating assigned 
for tinnitus.  Accordingly, appropriate action pursuant to 38 
C.F.R. § 19.26 (to include issuance of a statement of the 
case) is necessary so that the veteran may have the 
opportunity to complete an appeal on that issue by filing a 
timely substantive appeal.  Although the Board in the past 
would simply refer such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims has made it clear that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12, 
Vet.App. 238 (1999).

The Board noted here that should the veteran complete his 
appeal on entitlement to an increased disability rating for 
tinnitus disability, this issue may be subject to a stay as 
instructed by the Secretary of Veterans Affairs.  See 
Chairman's Memorandum No. 01-05-08; see also Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005).  As a 
statement of the case has not been issued to date, however, 
the Board does not yet have jurisdiction to implement the 
stay.  

Accordingly, this case is REMANDED for the following action:

With regard to the claim for an 
increased evaluation for tinnitus 
disability, the RO should take 
appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the 
November 2002 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the veteran 
may have the opportunity to complete 
the appeal by filing a timely 
substantive appeal.  If the veteran 
does file a timely substantive appeal, 
then the case should be returned to the 
Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


